In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-047 CV

____________________


IN RE MATTHEW DILLON WHITMIRE




Original Proceeding



MEMORANDUM OPINION
 Matthew Dillon Whitmire filed a petition for writ of mandamus in this Court.  See
Tex. R. App. P. 52.  The relator's petition collaterally attacks his conviction and related post-conviction matters in Cause No. 24638.  Texas Code of Criminal Procedure article 11.07
provides the exclusive means to challenge a final felony conviction, and jurisdiction to grant
post conviction habeas corpus relief on a final felony conviction rests exclusively with the
Court of Criminal Appeals.  Board of Pardons & Paroles ex rel. Keene v. Court of Appeals
for Eighth Dist., 910 S.W.2d 481, 483-84 (Tex. Crim. App. 1995); Tex. Code Crim. Proc.
Ann. art. 11.07, § 3 (Vernon 2005).  The petition is denied.  
	WRIT DENIED.
									PER CURIAM
Opinion Delivered March 29, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.